Title: To George Washington from Edward Carrington, 30 June 1797
From: Carrington, Edward
To: Washington, George



Dear Sir
Richmond June 30th 1797

I have had the honor of receiving your letter of the 26th Instant covering one for Mr William Booker; and on conferring with his Freind & immediate correspondent in this place, learn that he will probably return to his residence, about 18 Miles from hence, being now engaged abroad in building Machines, about Sunday or Monday next. I have placed your letter under cover of a few lines from myself, requesting that he will, at all events, let me see him. the letters will be lodged at his House tomorrow.
I am confident that unless he be under ingagements which he

cannot possibly get over, he will immediately attend you; and that, in any event, he will embrace the first opportunity he can seize, of doing so. I expect that in five or six days it will be in my power to forward you the most certain information on the subject, daily experience so fully manifests the advantages of those threshing machines, that Mr Booker is, I believe constantly receiving applications for his personal attendance on the building of them, and I am apprehensive he is under many engagements, but have no doubt of his making an exertion to attend you.
Since General Marshall left this, I have seen the operation of a Machine lately built by Mr Booker for me, in this Country and of another for a neighbour; in both experiments my expectations & wishes have been fully satisfied; indeed I believe there has been no instance of a failure where Mr Booker has attended the building; and I have been informed of successful experiments in the hands of other artists.
I shall, at all times, take great pleasure in rendering you any services in my power, having the Honor to be with the most sincere and unalterable attachment Dear Sir Your Affectionate Humble servt

Ed. Carrington

